Citation Nr: 1443082	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-35 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for residuals of parotid gland tumor (claimed as neck tumor), to include as secondary to herbicide or ionizing radiation exposure.

3.  Entitlement to service connection for skin disease, including lymphomatoid papulosis, malingnant melanoma, basal cell carcinoma and squamous cell carcinoma, to include as secondary to herbicide or ionizing radiation exposure.
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  A December 2007 rating decision denied the Veteran's claims of entitlement to service connection for parotid gland tumor, to include as secondary to ionizing radiation exposure, and for skin disease, including lymphomatoid papulosis and/or lymphoproliferative disease.  A February 2010 rating decision denied the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, and for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus. 

The December 2007 rating decision also denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. In November 2008, the Veteran perfected his appeal as to all claims adjudicated by the December 2007 rating decision.  However, a March 2009 rating decision of a Decision Review Officer (DRO) granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the RO's March 2009 action represented a full grant of these benefits and they are no longer on appeal.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Providence, Rhode Island.  A transcript of the hearing has been associated with the claims file.  In a June 2012, decision, the Board granted service connection for diabetes.  Consequently, this matter is also no longer on appeal.  The Board also remanded the claims for service connection for peripheral neuropathy, residuals of parotid gland tumor and skin disease for further development.  As shown on the title page above, the Board has recharacterized the claim for service connection for skin disease, based on the diagnoses rendered at a November 2012 VA skin examination and the Veteran's assertion that the form of lymphoproliferative disease from which he has suffered is lymphomatoid papulosis.   

The issues of entitlement to service connection for residuals, parotid gland tumor, to include as secondary to herbicide or ionizing radiation exposure and entitlement to service connection for skin disease, including lymphomatoid papulosis, malignant melanoma, basal cell carcinoma and squamous cell carcinoma, , to include as secondary to herbicide or ionizing radiation exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current peripheral neuropathy of the upper and lower extremities results from his service-connected diabetes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetic peripheral neuropathy of the upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for peripheral neuropathy, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The Veteran alleges that his service connected diabetes has resulted in peripheral neuropathy of all four extremities.  The evidence clearly shows that he does have peripheral neuropathy in all four extremities, as it was diagnosed by a November 2012 VA examiner and also by treating VA medical professionals.  The evidence is somewhat in conflict regarding whether the Veteran's diabetes results in his current neuropathy.  After being informed that the diabetes was actually diagnosed after the peripheral neuropathy, the November 2012 VA examiner found that it was less likely than not that the peripheral neuropathy had been aggravated beyond its natural progression by the diabetes, indicating that there was no evidence in the claims file to quantify such aggravation.  However, in a July 2013 letter, a VA treating physician indicated that the Veteran was being followed by a VA neurologist who felt that the Veteran does have diabetic neuropathy.  Thus, the date of the initial diagnoses of these two diseases, notwithstanding, the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy has been caused or aggravated by his service-connected diabetes.  In this regard, although the record does show that the neuropathy was diagnosed prior to the diabetes, the timing of the diagnoses alone does not preclude the Veteran from currently having neuropathy caused or aggravated by the diabetes and the Board attaches at least as much evidentiary weight to the opinions of the Veteran's treating physicians on this matter as to that of the VA examiner.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Alemany v. Brown, 9 Vet. App. 518 (1996). 

   
ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus is granted.


REMAND

The evidence shows that the Veteran's service with the Seabees included a six month assignment at McMurdo Station, Antarctica.  While he was there, there was a working nuclear power plant operation at the station.  The Veteran has testified that when he first arrived at McMurdo, he was given a tour of the plant so that he could see the reactor.  He indicated that his duties in Antarctica were as a construction electrician and that he worked outdoors installing poles, lines, wires and cables in close proximity to the nuclear power plant.  He reported that he was never given a dosimetry badge but that in many cases his work required him to be within 100 feet of the nuclear power plant and that he was sometimes closer.  

Evidence submitted by the Veteran includes a March 23, 2012 report entitled "Initial Assessment of Radiation Exposures of Military Personnel aboard McMurdo Station, Antarctica (1962 to 1979)" authored by LCDR Gregory Fairchild from the Naval Dosimetry Center (NDC), Bethesda, Maryland.  This report indicates that both Veterans and members of Congress had expressed concern that some personnel stationed at McMurdo from 1962 to 1979 who were not monitored with dosimetry badges may have been exposed to potentially harmful levels of radiation.  In response to these concerns, the report outlines a methodology for estimating doses of exposure to radiation for such personnel.

In the June 2012 remand, the Board instructed the AOJ to obtain an updated radiation exposure estimate for the Veteran's McMurdo service from the Defense Threat Reduction Agency (DTRA).  In response the AOJ sent a request to DTRA.  DTRA then forwarded this request to the Naval Dosimetry Center (NDC).  Then, in a September 2012 letter, the NDC indicated that a review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The NDC noted that because the official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) was maintained in the individual's medical record it would be prudent to compare that record with NDC's finding.

It is evident from the NDC's response that it simply determined that there was no dosimetry data for the Veteran but did not attempt to calculate a radiation dose estimate based on the Veteran's reported duties while stationed at McMurdo, a report that the Board finds credible.  Consequently, because the March 2012 NDC report appears to present a methodology for calculating a dose estimate for an individual serving at McMurdo Station from 1962 to 1979 who was not being monitored by a dosimeter, further remand is required to that the NDC can attempt a new dose estimate based on the Veteran's reported duties.  In this regard, the Board notes that in August 2013, the Veteran submitted an "NDC McMurdo Station Radiation Dose Assessment Questionnaire" pertaining to his in-service duties at the station.  Thus, when requesting the dose estimate, the AOJ should provide the NDC with a copy of the questionnaire, along with the information contained in its previous dose estimate request.  The AOJ should also specifically note in the request that although the Veteran was not monitored by a dosimeter while serving at McMurdo, an estimate of the level of radiation to which he was exposed is still necessary based on his described duties of construction electrician carried out at the station from October 6, 1970 through March 1971.  Further, the request should ask NDC to specifically consider its own March 2012 report in formulating the dose estimate.   

Regarding the claim for skin disease, the June 2012 remand instructed the AOJ, after obtaining the updated radiation exposure dose estimate, to refer this claim to the VA Undersecretary of Benefits for an opinion concerning the likelihood that such disease was caused by radiation exposure during service.  However, as the updated dose estimate did not show any radiation exposure, no referral was made for this medical opinion.  Thus, as the Veteran was clearly diagnosed with various skin cancers (e.g. basal cell carcinoma, malignant melanoma and squamous cell carcinoma) during a November 2012 VA skin examination, on remand, if the newly updated dose estimate does determine that the Veteran had some level or radiation exposure from his duties in close proximity to the nuclear plant at McMurdo Station, the claim for service connection for skin disease  must be referred to the Undersecretary for Benefits for the above mentioned medical nexus opinion.  See 38 C.F.R. § 3.311(c).       

Additionally, the November 2012 VA examiner ultimately determined that because one would not be able to conclusively state the cause of the Veteran's skin conditions, it was less likely than not that they were caused by military service.  Because the examiner confused needing to make a determination that the Veteran's skin disability is at least as likely as not (i.e. a 50% chance or better) caused by service with making a "conclusive determination" concerning the cause of such disability,  her opinion concerning the etiology of the disability inadequate.  Thus, on remand, following the provision of any necessary opinion from the Undersecretary of Benefits, a new medical opinion concerning the likelihood that any current skin disability is related to military service, to include herbicide and sun exposure therein, should be obtained.  The examination should be performed by a dermatologist, if one is available, or if not by another qualified medical professional.  The examiner should not consider the likelihood that the tumor was caused by or resulted from exposure to radiation during service.     
 
The June 2012 remand also asked the AOJ to arrange for a VA examination in relation to the Veteran's claims for parotid gland tumor.  This examination was performed in November 2012.  The examiner found that the Veteran's parotid tumor was at least as likely as not related to service as there is a higher incidence of individuals developing parotid gland tumors who have been exposed to ionizing radiation.  Once again, it is not clear at this point if the Veteran was actually exposed to any significant amount of radiation while stationed at McMurdo and for this reason an updated radiation dose estimate is required.  Also, an earlier February 2004 NDC dose estimate simply found that it was reasonable to conclude that the Veteran's radiation exposure was indistinguishable from that which he received from naturally occurring radioactivity and that for purposes of claims adjudication, it was not unreasonable to conclude that he may have received up to 300 millirem of exposure for each calendar year he was assigned to McMurdo Station (i.e. a level just below that which required monitoring by a dosimeter at the time the Veteran was stationed at McMurdo).  

As it appears the November 2012 VA examiner assumed that the Veteran was exposed to a significant amount of radiation during service (e.g. a level of exposure higher than one would receive from naturally occurring radioactivity), the Board cannot currently assign her opinion any significant probative value.   Accordingly, on remand, if the newly updated dose estimate does determine that the Veteran had some level or radiation exposure from his duties in close proximity to the nuclear plant at McMurdo Station, the claim for service connection for parotid gland tumor should also be referred to the Undersecretary for Benefits for an opinion as to the likelihood that the parotid gland tumor was caused by or resulted from this radiation exposure.  The Board notes that as the Veteran's parotid tumor was never found to be malignant, the applicable regulations do not mandate this referral.  However, as the claim for service connection for skin disability must be referred (assuming the updated dose estimate shows some radiation exposure) and as there appears to be some medical literature indicating a potential link between benign parotid gland tumors (whether benign or malignant) and exposure to radiation, the Board finds it prudent for the Undersecretary for Benefits to also address the likely etiology of this tumor.   

Additionally, following the provision of any necessary opinion from the Undersecretary of Benefits, the Veteran should be afforded a VA examination by an appropriate medical professional to determine the likelihood that his parotid gland tumor was caused by or resulted from his military service, to include exposure to herbicides.  The examiner should not consider the likelihood that the tumor was caused by or resulted from exposure to radiation.   

Prior to arranging for above VA examinations, the AOJ should obtain the Veteran's VA treatment records dated from July 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from July 2013 to the present.

2.  Obtain an updated radiation exposure dose estimate from the Naval Dosimetry Center (NDC) in Bethesda, Maryland for the Veteran in relation to his service at McMurdo Station, Antarctica from October 1970 to March 1971.  The dose estimate request should indicate that although the Veteran was not monitored by a dosimeter while serving at McMurdo, an estimate of the level of radiation to which he was exposed is still necessary based on his described duties of construction electrician carried out at the station from October 6, 1970 through March 1971.  

The request should also indicate that the dose estimate should be based on consideration of the information concerning  such estimates contained in the NDC's report, "Initial Assessment of Radiation Exposures of Military Personnel aboard McMurdo Station, Antarctica (1962 to 1979)."  Additionally, the request should indicate that the dose estimate should specifically consider the information provided by the Veteran in his U.S. Naval Dosimetry Center Radiation Dose Assessment Questionnaire dated August 10, 2013, along with any other information deemed pertinent.  (A copy of the August 10, 2013 questionnaire should be appended to the request).

3. After obtaining the updated dose estimate from the NDC, refer the Veteran's claims of entitlement to service connection for skin disease, including lymphomatoid papulosis, malignant melanoma, basal cell carcinoma and squamous cell carcinoma, and the claim for service connection for residuals of parotid gland tumor to the VA Under Secretary for Benefits for an opinion in accordance with 38 C.F.R. § 3.311(c).  Although 38 C.F.R. § 3.311(c) does not mandate such referral in regard to the claim for service connection for the parotid gland tumor, because the Under Secretary will already be providing an opinion concerning the etiology of the Veteran's skin disease, the Board requests that an opinion concerning the etiology of the parotid gland tumor also be provided.  

4.  Schedule the Veteran for a VA skin examination by a dermatologist or by another qualified medical professional, if a dermatologist is not available.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically review the service treatment records, private treatment records, VA treatment records, the report of the November 2012 VA skin examination, the Veteran's assertions and any other information deemed pertinent.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current skin disorders found to be present, e.g.., dermatitis, scabies, basal cell carcinoma, squamous cell carcinoma, malignant melanomas, lymphomatoid papulosis, etc.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure, sun exposure and exposure to PCBs (see the Veteran's November 2008 statement).  The examiner should not consider the likelihood that any current skin disorder is related to exposure to ionizing radiation.  

The examiner must also specifically provide an opinion as to whether lymphomatoid papulosis (which the Veteran is shown to have suffered from in 2006 and 2007) constitutes a type of Non-Hodgkin's lymphoma.     

The examiner should provide a specific rationale for all opinions provided.  

5.  Schedule the Veteran for an appropriate VA examination of his residuals of a parotid gland tumor.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically review the service treatment records, private treatment records, VA treatment records, the report of the November 2012 VA parotid tumor examination, the Veteran's assertions and any other information deemed pertinent.  The examination should include any necessary diagnostic testing or evaluation. 

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the parotid gland tumor had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure and exposure to PCBs (see the Veteran's November 2008 statement).  

The examiner should not consider the likelihood that the tumor was caused by or resulted from exposure to radiation during service.     
   
The examiner should provide a specific rationale for all opinions provided.

6.  Review the medical opinions and examination reports to determine whether there has been appropriate compliance with the remand instructions.  If not, take appropriate corrective action, including obtaining further medical comment/opinion.  

7.  Finally, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 


  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


